                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,
                                                            CASE NO. 3:16-CV-285
 v.
                                                      CONSENT ORDER REGARDING
 RICHARD W. DAVIS, JR.,                                   LATE-FILED CLAIM

                        Defendant,
 and

 DCG REAL ASSETS, LLC, et al.,

                        Relief Defendants.


         THIS MATTER came before the Court on the consent of A. Cotten Wright, the duly

appointed receiver in this case (the “Receiver”), and the holder of Claim 166 (the “Claimant”)

relative to the late-filed claim based on investments in Receivership Defendant DCG PMG, LLC

totaling $300,000.00, by and through their respective counsel.

                                       BACKGROUND

         On September 5, 2018, Claimant submitted Claim 166 alleging a claim in this case for

$300,000.00 in connection with funds transferred to DCG PMG, LLC in November 2011 and April

2012, respectively.

         On September 12, 2018, the Receiver filed an objection to Claim 166 based on its being

tardy.

         On October 10, 2018, the Court entered its Order on Receiver’s Objection to Late-Filed

Claim (the “Order”) (Doc. No. 218), pursuant to which Claim 166 was disallowed.




                                                1
       Since the date that the Order was entered, the Receiver has obtained additional information

regarding Claim 166. The Receiver has been informed that, although no email correspondence

with the Claimant was rejected, nevertheless the Claimant has not actively used the yahoo email

address on which the Claimant has been served throughout this case in the past five or six years.

       Claim 166 included a copy of email correspondence with the Claimant from Defendant

Richard Davis (“Davis”) that was dated post-receivership but made no reference to this case.

Davis’s post-receivership communication with the Claimant was conducted through a different

email address, which remains active; however, Davis failed to report the Claimant’s new email

address to the Receiver.

       On or about August 16, 2017, the Receiver mailed claims packets, including notice of the

claims deadline and claim forms, to all known investors at the addresses provided by the Securities

and Exchange Commission.          The claims packet mailed to the Claimant was not returned.

Nevertheless, the Receiver has learned that the mailing address for the Claimant had changed

before this case was initiated.

       Finally, counsel for the Claimant has informed the Receiver that the Claimant only learned

about this case when counsel conducted an online search for information regarding DCG PMG

and Richard Davis. Claim 166 was submitted promptly thereafter.

       Given these facts, the Claimant and the Receiver have agreed that the Order disallowing

Claim 166 should be rescinded and Claim 166 should be allowed.




                                                2
       The Court, having reviewed the Objection, the Order, and this Consent Order has

determined that the Order (Doc. No. 218), should be rescinded, and that Claim 166 shall be allowed

in the amount of $300,000.00 as though timely filed.

       SO ORDERED.

                                  Signed: October 26, 2018




APPROVED FOR ENTRY BY:

/s/ A. Cotten Wright                                  /s/ Amber J. Handy
A. Cotten Wright (State Bar No. 28162)                Amber J. Handy
Grier Furr & Crisp, PA                                Handelin Law
101 North Tryon Street, Suite 1240                    P.O. Box 4568
Charlotte, NC 28246                                   Carson City, NV 89702
Phone: (704) 332-0207                                 (775) 882.8032 Telephone
Email: cwright@grierlaw.com                           (775) 474.7751 Facsimile
Attorneys for the Receiver                            Email: amber@handelinlaw.com
                                                      Attorneys for the Claimant




                                                 3
